Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s remarks in the After-Final Amendment filed on 10/24/2022, the Final Office action mailed on 8/22/2022 is hereby withdrawn. The following is a new Final Office action. Any inconvenience is regretted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0175885 to Brower et al (hereinafter Brower) in view of US 2014/0150768 to Ingersoll and CN 209590809 to Shi.
Brower discloses (Claim 1). A cooking appliance, comprising: a support frame having front (such as shown in Figs. 1, 7-8: defined at least in part by louvered panel 60) and rear (such as shown in Figs. 7-8: defined at least in part by 72 & 74) portions; a cooking vessel 20 received between the front and rear portions of the support frame and supported thereby, the cooking vessel 20 having a front plate 40 coupled to the front portion of the support frame (such as shown in Figs. 7-8), and a rear plate 32 spaced-apart from the rear portion of the support frame to define a spacing therebetween, wherein the cooking vessel 20 is operable between at-rest and expanded conditions (since cooking vessel 20 is made of metal, as cooking cavity 22 is heated, the walls of cooking cavity 22 would expand; therefore, it is inherent that the cooking vessel 20 is operable between at-rest and expanded conditions), and further wherein the rear plate 32 of the cooking vessel 20 approaches the rear portion of the support frame when the cooking vessel 20 moves from the at-rest condition to the expanded condition; and a bracket interconnecting the rear portion of the support frame and the rear plate of the cooking vessel, wherein the bracket includes a first mounting member operably coupled to the rear plate of the cooking vessel, a second mounting member operably coupled to the rear portion of the support frame 
The differences being that Brower fails to clearly disclose the limitations in (i) Claim 1 of the bracket further includes at least one flexibly resilient connecting member interconnecting the first and second mounting members, wherein the at least one flexibly resilient connecting member spans the spacing between the rear portion of the support frame and the rear plate of the cooking vessel; (ii) Claims 2-6, 8.
However, Ingersoll discloses (Claim 1). A cooking appliance 100, comprising: a support frame 200; a cooking vessel 110 spaced-apart from the support frame 200 to define a spacing therebetween; and a bracket 400 interconnecting the support frame 200 and the cooking vessel 110, wherein the bracket 400 includes a first mounting member (a portion of 410 having mounting apertures 440) operably coupled to the cooking vessel, a second mounting member (a portion of 430 having mounting apertures 450) operably coupled to the support frame 200 and at least one connecting member (defined as a portion of 410, flat section 420 and a portion of 430) interconnecting the first and second mounting members, wherein the at least one connecting member spans the spacing between the support frame and the cooking vessel; (Claim 4). The cooking appliance of claim 1, wherein the at least one connecting member is a non-linear member (defined as a portion of 410, flat section 420 and a portion of 430) and includes a first portion (a portion of 410) and a second portion (a portion of 430) with an intermediate portion (flat section 420) disposed therebetween; (Claim 5). The cooking appliance of claim 4, wherein the first portion and the second portion of the at least one connecting member are connected to opposite ends of the intermediate portion at first and second deflection creases (such as shown in Fig. 13). 
Meanwhile, Shi discloses a bracket 40 interconnecting a first member 10 to a second member 30, wherein the bracket 40 includes a first mounting member operably coupled to the first member 10, a second mounting member operably coupled to the second member 30 and at least one flexibly resilient connecting member interconnecting the first and second mounting members (see below marked-up copy); (Claim 4). wherein the at least one flexibly resilient connecting member is a non-linear member and includes a first portion (a portion of first mounting member) and a second portion (a portion of second mounting member) with an intermediate portion (flat section) disposed therebetween; (Claim 5). The cooking appliance of claim 4, wherein the first portion and the second portion of the at least one flexibly resilient connecting member are connected to opposite ends of the intermediate portion at first and second deflection creases; (Claim 6). The cooking appliance of claim 5, since the first member 10 and second member 30 are movable relative to each other, it is inherent that wherein the at least one flexibly resilient connecting member is configured to flex at the first and second deflection creases in response to the first member 10 moving between the at-rest and expanded conditions; (Claim 8). The cooking appliance of claim 3, since the first member 10 and second member 30 are movable relative to each other, it is inherent that wherein the first mounting member moves towards the second mounting member when the at least one flexibly resilient connecting member moves from the at-rest condition to the loaded condition.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Ingersoll and Shi, to modify Brower to include the limitations in (i) Claim 1 of the bracket further includes at least one flexibly resilient connecting member interconnecting the first and second mounting members, wherein the at least one flexibly resilient connecting member spans the spacing between the rear portion of the support frame and the rear plate of the cooking vessel; (ii) (Claim 2). The cooking appliance of claim 1, since the support frame and cooking vessel of Brower, as modified, are movable relative to each other, it is inherent that wherein the at least one flexibly resilient connecting member is configured to flex in response to the cooking vessel moving between the at-rest and expanded conditions; (Claim 3). The cooking appliance of claim 1, since the support frame and cooking vessel of Brower, as modified, are movable relative to each other, it is inherent that wherein the at least one flexibly resilient connecting member is operable between at-rest and expanded conditions, and further wherein the at least one flexibly resilient connecting member moves from the at-rest condition to the expanded condition as the cooking vessel moves from the at-rest condition to the expanded condition; (Claim 4). The cooking appliance of claim 1, wherein the at least one flexibly resilient connecting member is a non-linear member and includes a first portion and a second portion with an intermediate portion disposed therebetween; (Claim 5). The cooking appliance of claim 4, wherein the first portion and the second portion of the at least one flexibly resilient connecting member are connected to opposite ends of the intermediate portion at first and second deflection creases; (Claim 6). The cooking appliance of claim 5, since the support frame and cooking vessel of Brower, as modified, are movable relative to each other, it is inherent that wherein the at least one flexibly resilient connecting member is configured to flex at the first and second deflection creases in response to the cooking vessel moving between the at-rest and expanded conditions; (Claim 8). The cooking appliance of claim 3, since the support frame and cooking vessel of Brower, as modified, are movable relative to each other, it is inherent that wherein the first mounting member moves towards the second mounting member when the at least one flexibly resilient connecting member moves from the at-rest condition to the expanded condition; wherein the motivation is to increase the overall versatility of the cooking appliance.
Claim(s) 7, 9, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brower, as modified, as applied to claim 1 above, and further in view of USP 6830299 to Henriott et al (hereinafter Henriott).
Brower, as modified, discloses all the elements as discussed above except for the limitations recited in the above listed claims.
However, Henriott discloses a bracket 60 (such as shown in Fig. 4) interconnecting a first element and a second element, wherein the bracket 60 includes a first mounting member (a portion of 62 having apertures therein), a second mounting member (a portion of 66 having apertures therein), and at least one connecting member, wherein the at least one connecting member includes first and second connecting members 64 that are spaced-apart from one another to define a thermal break therebetween, wherein the first and second connecting members 64 include a Z- shaped configuration.
Meanwhile, Ingersoll further discloses the limitations in Claim 20 of wherein the first and second mounting members each include generally planar body portions having mounting apertures 440,450 disposed therethrough (such as shown in Fig. 13).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Henriott, to modify Brower, as modified, to include the limitations in (i) Claim 7 of wherein the at least one flexibly resilient connecting member includes first and second flexibly resilient connecting members that are vertically spaced-apart from one another to define a thermal break therebetween; (ii) Claim 9 of the connecting member includes a first connecting member and a second connecting member such that the first connecting member spanning a gap between the first and second mounting members, the first connecting member having a first portion coupled to the first mounting member, a second portion coupled to the second mounting member and an intermediate portion disposed therebetween, wherein the first and second portions of the first connecting member are coupled to opposite ends of the intermediate portion at first and second deflection creases, respectively; and the second connecting member spanning the gap between the first and second mounting members and having a first portion coupled to the first mounting member, a second portion coupled to the second mounting member and an intermediate portion disposed therebetween, wherein the first and second portions of the second connecting member are coupled to opposite ends of the intermediate portion at first and second deflection creases, respectively; (iii) Claim 11 of wherein the bracket is operably between at-rest and contracted positions, wherein a length of the gap is greater when the bracket is in the at-rest position, and further wherein the bracket is biased towards the at-rest position; (iv) Claim 13 of wherein the first and second connecting members include a Z- shaped configuration; (v) Claim 20 of wherein the first and second mounting members each include generally planar body portions having mounting apertures disposed therethrough; wherein the motivation is to increase the overall versatility of the bracket.  
Regarding (iii) Claim 12, since the support frame and cooking vessel of Brower, as modified, are movable relative to each other, it is inherent that Brower, as modified, meets the limitations in Claim 12 of wherein the first and second connecting members are configured to flex at the first and second deflection creases in response to the bracket moving between the at-rest and contracted positions.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments on page 3 of the above-noted Amendment, the examiner respectfully take the position that, as stated in the above rejection of claim 1, Brower discloses a support frame, a cooking vessel having the limitations as discussed therein.
In response to applicant’s argument regarding inherency, the examiner respectfully take the position that, as stated in the above rejection of claim 1, since cooking vessel 20 is made of metal, as cooking cavity 22 is heated, the walls of cooking cavity 22 would expand; therefore, it is inherent that the cooking vessel 20 is operable between at-rest and expanded conditions.
Applicant’s arguments with respect to the flexible connection of Ingersoll have been considered but are moot because the new ground of rejection does not rely on Ingersoll for the teaching of a flexible connection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
November 1, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    1081
    877
    media_image1.png
    Greyscale